DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title Objection
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested: “Group video game providing an object based on a predetermined provision probability”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 8, and 11-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims, 1, 12, and 13 recite the following abstract ideas:
creating a group including at least one character operated by the player (mental process, e.g., judgment and/or a person doing something by hand; and managing interactions between people, e.g., following rules); 
progressing an event for each created group (managing interactions between people, e.g., following rules or social activity); 
providing an object to the at least one character in the event based on a predetermined provision probability used for determining whether or not to provide the object (mental process, e.g., observation, evaluation, or judgment and/or a person doing something by hand; and/or managing interactions between people, e.g., social activity, following rules, or a person verbally and/or writing ideas); and 
calculating an evaluation of the group in the event based on the provided object (mental process, e.g., evaluation or judgment; and/or managing interactions between people, e.g., social activity, following rules, or a person verbally and/or writing ideas).
Claims 1, 12, and 13 fall under “mental processes”, and “organizing human activity” related to a person making observations, evaluations, and/or judgments then communicating via verbal and/or written means using pen and paper, additionally, a person performing actions by hand; and managing interactions between people including social activities and following rules within a game.  The claims are related to an imaginary fairy tale game (such as card or board games) with people communicating corresponding data via verbal and/or written format regarding their respective imaginary characters’ abilities according to the agreed upon rules of the game.
Claims 1, 12, and 13 does not recite additional elements that integrated into a practical application because the claimed “computer-readable recording medium”, “a game program”, “a server apparatus”, and “one or more terminal apparatuses” are related to linking the use of the judicial exception to a particular technological environment.  
Claims 1, 12, and 13 does not recite additional elements that amount to significantly more that the judicial exceptions because the claimed “computer-readable recording medium”, “a game program”, “a server apparatus”, and “one or more terminal apparatuses” are related to linking the use of the judicial exception to a particular technological environment.   The additional elements taken individually 
Dependent claims 2, 8, and 11 do not include additional elements that are sufficient to (a) integrate the judicial exceptions into a practical application and/or (b) amount to significantly more than the judicial exceptions because they recite additional limitations relating to “mental processes” and/or “organizing human activity”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the player" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. over US Pub. 20030216184 to Kigoshi.

Claims 1, 12, and 13. Kigoshi discloses a non-transitory computer-readable recording medium having recorded thereon a game program which is configured to be executed in (as required by claims 1 and 12) a server apparatus of a game system including one or more terminal apparatuses operated by a player and the server apparatus configured to connect to the one or more terminal apparatuses by communication (Figs. 1-3, and ¶¶51-53; ; also see ¶¶10-11), the game program causing the server apparatus to perform functions comprising: 
creating a group including at least one character operated by the player (¶42, “nation”, and “a party of two or more player characters”; also see ¶10); 
progressing an event for each created group (¶79, “moving a player character on the world map or area map, and processing of a battle between a player character/characters or the party and an enemy character/characters.  In the case where each player character is moved, the player inputs an 
providing an object to the at least one character in the event based on a predetermined provision probability used for determining whether or not to provide the object (¶¶11-13, “a game changer that changes the content of the game based on the total points for each group”; ¶¶96 and 109, “probability…. item”, also see ¶¶59-62, 68-74, and 105-108, “item(s)” and/or “content”); and 
calculating an evaluation of the group in the event based on the provided object (¶¶11-13; ¶42; and ¶¶134-135, such that points and content/items accumulated by player characters within a group affect the group’s advantages during video gameplay).

Claim 2. Kigoshi discloses wherein calculating the evaluation of the group comprises: 
determining a base evaluation based on an attribute of the object (¶11, “a point totaler that totals the points calculated by the point calculator for each group to which each player character belongs”; and ¶¶140-144, note, obtaining particular items affect the status and abilities of game characters); and 
determining an additional evaluation corresponding to a satisfied condition for addition when a predetermined condition for the addition is satisfied (¶12, “achieves the task”; ¶13, “total points”, “group results”; and ¶¶140-144, for example see ¶133); and 
calculating the evaluation of the group based on the base evaluation and the additional evaluation (¶¶11-13; and ¶¶140-144).

Claim 7. Kigoshi discloses wherein the functions further comprise: 
changing the predetermined provision probability based on an attribute of the character (¶¶11-13, “a game changer that changes the content of the game based on the total points for 

Claim 11. Kigoshi discloses wherein the predetermined condition for addition comprises an individual condition satisfied by the character and a group condition satisfied by the group (¶12, “content of the game is changed by not only the operation of the player character for each player but also the operation of the player characters for other players”; and ¶13, “content of the game is changed according to the total points for each group to which the player character belongs”; and ¶¶140-144).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20030216184 to Kigoshi in view of US Pub. 20150238862 to Suzuki.

Claim 3. Kigoshi discloses, wherein progressing the event is executed in one or more stages, and wherein the functions further comprise: 
switching a mode of the stage when a predetermined switching condition is satisfied, and changing the predetermined provision probability when the mode is switched (¶59, “many kinds of items and lower-price items according to the settings of the dominant nation and superior nation”, “the degree of advantage is changed depending on the dominant circumstances of regions R1 to R8 by the corresponding nation”, and “where the player characters that belong to other nations can purchase the items under the same condition as the player character that belongs to the nation where the item shop exists”, also see ¶¶105 and 144, such that the chances of receiving an item and/or earning points decreases/increases according to changes in the dominant nation).
If it is later deemed that Kigoshi fails to explicitly disclose switching a mode of the stage when a predetermined switching condition is satisfied, and changing the predetermined provision probability when the mode is switched.
Suzuki teaches switching a mode of the stage when a predetermined switching condition is satisfied, and changing the predetermined provision probability when the mode is switched (Figs. 7A+B, and ¶31, “reward”, ¶51, “battle conditions”, and “allow a character to exercise certain abilities”, and ¶63, “time slot”, and “card”, such that odds of specific characters 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Kigoshi with the teachings of Suzuki in order to provide a game conditions change on a regular basis which would provide more interesting game play.

Claim 4. Kigoshi in view of Suzuki teaches wherein switching the mode is based on a predetermined switching probability when a predetermined object is provided to the character (see Suzuki Figs. 7A+B, and ¶31, “reward”, ¶51, “battle conditions”, and “allow a character to exercise certain abilities”, and ¶63, “time slot”, and “card”). 

Claim 9. Kigoshi discloses wherein the character provided with the object is configured to execute a predetermined action, if the object is provided (¶73, e.g., “spell of a crystal buff”).
Kigoshi fails to explicitly disclose and wherein the predetermined action is configured to change, if the mode is switched.
Suzuki teaches and wherein the predetermined action is configured to change, if the mode is switched (Figs. 7A+B, and ¶31, “reward”, ¶51, “battle conditions”, and “allow a character to exercise certain abilities”, and ¶63, “time slot”, and “card”, such that specific characters obtaining certain abilities are modified according to time slot of the game).  The gaming system of Kigoshi would have motivation to use the teachings of 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Kigoshi with the teachings of Suzuki in order to provide a game conditions change on a regular basis which would provide more interesting game play.

Claim 10. Kigoshi in view of Suzuki teaches wherein the character provided with the object is configured to execute a predetermined action, if the object is provided (see Kigoshi ¶73, e.g., “spell of a crystal buff”), and wherein a time period for executing the predetermined action is set to be shorter than the time period before the mode is switched if the mode is switched (see Suzuki , Figs. 7A+B, and ¶31, “reward”, ¶¶51-55, “battle conditions”, “, and ¶63, “time slot”, and “card”, in this case, specifically, see Fig. 7A, element “L”, is a shorter time period than the combined time periods of elements “F” and “M”).

Claims 5, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20030216184 to Kigoshi in view of US Pub. 20150238862 to Suzuki as applied to claims 1 and 3 above, and further in view of US Pub. 20040143852 to Meyers.

Claim 5. Kigoshi fails to explicitly disclose determining an environment of the stage based on a predetermined environment decision probability, wherein the predetermined switching probability is determined based on the determined environment (emphasis added).
at night, or at fixed times of day.) Objects a.k.a.  loot appear only when a spawned creature dies.”; ¶34, “clouds and moonlight, and vanishes when the sun rises… day-night cycle”; and ¶¶45-46, “Special effect sites”, “ At various times, certain events in the stars will temporarily swing the balance of power.  A blood moon, for example, may give all evil creatures a damage bonus for its duration.”).  The gaming system of Kigoshi in view of Suzuki would have motivation to use the teachings of Meyers in order to provide a dynamically changing video game in order to provide more interesting game play. 
It would have been further obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Kigoshi in view of Suzuki with the teachings of Meyers in order to provide a game conditions change on a regular basis which would provide more interesting game play.

Claim 6. Kigoshi in view of Meyers teaches wherein a time limit is set in the mode of the stage, and wherein the environment is configured to change to a predetermined environment when the time limit is exceeded (¶33, “Certain unique creatures may spawn only under certain conditions (e.g., at night, or at fixed times of day.); and ¶34, 

Claim 8. Kigoshi discloses wherein creating the group comprises: 
determining permission of participation depending on whether a predetermined participation condition for participating in the event is satisfied (¶145, “the home nation of the player character is selected by the player at the initial log-in time for logging in the network game from the video game apparatus”), wherein the predetermined participation condition comprises: 
the character has a predetermined attribute (¶64); and 
an operation instruction for a participation application from the player is received within a time range while participation in the event is acceptable (¶88, “standby status… content of the-game at a game starting (or restarting) time is decided based on the dominant nation information set here.  After that, processing of this flowchart ends”; and ¶145, “the home nation of the player character is selected by the player at the initial log-in time for logging in the network game from the video game apparatus”, such that a person can join the game when he/she has a corresponding player character with life points and selects to enter the game prior to the standby stage of game).
If it is later deemed that Kigoshi fails to explicitly disclose:
determining permission of participation depending on whether a predetermined participation condition for participating in the event is satisfied, and 
the character has a predetermined attribute (emphasis added).
Meyer teaches determining permission of participation depending on whether a predetermined participation condition for participating in the event is satisfied, and the 
It would have been further obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Kigoshi in view of Suzuki with the teachings of Meyers in order to make the qualifications of joining the game more challenging which would limit the number of players eligible to participate in the game, hence, making joining the particular game an exclusive and elite club.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/DAMON J PIERCE/Primary Examiner, Art Unit 3715